DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on July 25, 2022 are entered into the file. Currently, claims 1, 2, 4, 5, 10, 11, 15, 16 and 21 are amended; claims 3, 9, 12-14 and 17-20 are cancelled; resulting in claims 1, 2, 4-8, 10, 11, 15, 16 and 21 pending for examination. 

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 13/975,268, filed August 23, 2013 as well as “USSN 13/975,268, and co-filed applications USSN 62/041075, USSN 62/041073, USSN 62/041076” (see amendments to specification received on January 30, 2022). 
If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

None of these domestic benefit claims appear on the Application Disclosure Statement filed May 2, 2018, or on the Filing Receipts received on 09/25/2019 and 03/03/2020. It is noted that in the response filed January 30, 2022, the Applicant states on page 1-2 of the response that a petition is being prepared for the Office of Petitions regarding the priority date.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities: the claims have not been amended based off of the most recent claim set received on 12/30/2022. 
In the previous claim set received on 12/30/2022, claim 2 read as follows (see screenshot below):

    PNG
    media_image1.png
    110
    582
    media_image1.png
    Greyscale

In the most recent claim set, the word “rubbery” which was previously deleted, has been added back into the claim, however, it is not underlined as indicating a new amendment. 
In the previous claim set received on 12/30/2022, claim 5 reads as follows (see screen shot below): 

    PNG
    media_image2.png
    361
    618
    media_image2.png
    Greyscale

In the claim set from 12/30/2022, claims 5 already contained the phrase “a lensed display”, however, in the most recently filed claim set, this phrase appears as a newly added amendment. 
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
Claim 10 is listed with the status “(currently amended)” however, there is no change between the claim language in the most recently filed claim set, and that of the claim set received on 12/30/2021. The status of claim 10 in the most recent claim set received on 07/25/2022 should be “(previously presented)”.
Claim 15 is objected to because of the following informalities:
The screen shot of the claim is shown below, wherein the phrase “the array of sequins” appears twice in the claim as amended, once as a partial phrase “the array of sequi” and once as “array of sequins”. 

    PNG
    media_image3.png
    403
    563
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10, 11, 15, 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the newly added limitation reciting “wherein each sequin in the array of sequins comprises a flexible surface to conform to a bendable contour of a flexible finished work” is new matter that is not supported by the specification as originally filed. Page 8 lines 13-16 recites 
“Furthermore, since such a plurality of sequins may be applied upon a finished work, for example a fabric, they may conform to a bending contour and hence provide different viewing angles for different portion of the surface as viewed from any given vantage point.”

In this portion of the specification, it is disclosed that the plurality of sequins applied to a fabric conforms to a bending contour. The specification refers to the plurality of sequins together conforming to a bending contour, not that each sequin has a flexible surface as recited by the claims. The specification as originally filed does not disclose each sequin having a “flexible surface” as has been amended into claim 1, and therefore is new matter.
Claims 2, 4-8, 10, 11, 15, 16 and 21 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their dependency from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10, 11, 15, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly added limitation reciting “wherein each sequin in the array of sequins comprises a flexible surface to conform to a bendable contour of a flexible finished work” is indefinite. It is not clear what is meant by “flexible surface” regarding each sequin in the claimed ornamental sequin system. It is not clear if the phrase “flexible surface” means that a specific type of material is required to be present, or how just the surface of the sequin is flexible and not the entire sequin. It is not clear if the sequins having an additional layer that is flexible or if the material used to form the sequins is flexible. Furthermore, the limitation appears to be directed to the intended use of the claims ornamental sequin system when it is applied to a “flexible finished work”, and therefore it is not entirely clear what structure is being claimed by “flexible surface” with respect to the sequins.
Regarding claim 2, the limitation reciting “the array of sequins further defined by a rubbery optical sequin material containing at least one lens” is indefinite. It is not clear what is meant by this limitation with respect to the structure of the claimed ornamental sequin system. It is not clear if every sequin in the array is to be comprised of “rubbery optical sequin material containing at least one lens” or if the array of sequins further comprises an additional single sequin that is made from “rubbery optical sequin material containing at least one lens”. 
The metes and bounds of the structure of the claimed invention as required by claim 2 in view of claim 1 is unable to be determined, therefore, prior art is unable to be applied. 
Regarding claim 4, the limitation reciting “further comprising one or more lenticular lenses disposed on at least one sequin in the array of sequins, the one or more lenticular lenses in the array of sequins including portion of interlaced graphical content, wherein the portions of the interlaced graphical content form a portion of the overall graphic” is indefinite. It is unclear what the structure of the claimed ornamental sequin array is with respect to this limitation. It is unclear if the interlaced graphical content is a separate component of the overall graphic or if the interlaced graphical content of the lenticular lenses is referring to the same graphical content on the sequins as recited in claim 1. Overall, it is unclear what the structure is of the claimed ornamental sequin system of claim 4 in view of claim 1. 
Regarding claim 5, the limitation reciting “further comprising a lensed display disposed on a sequin in the array of sequins, the lensed display formed with one or more preselected lenticular lenses disposed on the sequin and at least one of interlaced graphical content and interlaced color content affixed thereto” is indefinite. It is unclear what the structure of the claimed ornamental sequin array is with respect to this limitation. It is not clear if the interlaced graphical content or interlaced color content is a separate is affixed to the sequins in the sequin array or the lensed display. Overall, it is unclear what the structure is of the claimed ornamental sequin system of claim 5 in view of claim 1. 
Claims 6, 8, 10, 11, 15, 16 and 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 8, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Collins (US 2012/0045605).
Regarding claims 1, 8 and 11, Collins teaches a tilewave fabric (100; article of manufacture) that is capable of changing appearance, comprising an array of tiles (205; array of sequins) disposed on a fiber grid (305), the tiles of the array of tiles (205; array of sequins) are comprised of plastic, wood, metal, cloth, ceramic or any other suitable material (Figure 2, 3A-D; [0033-0055]). The tiles are configured to lie flat or substantially flat on the tilewave fabric such that when the tiles are oriented to the right, a first appearance is visible and when the tiles are all oriented to the left, a second appearance is given ([0033]). Collins teaches that each tile in the array of tiles (205; array of sequins) has a first surface (315a) and a second surface (315b), wherein the first surface can include a portion of a first image (a portion of an overall graphic) such that when the tiles with the first surfaces (315a) visible, the portions of the images shown on each individual tile combine to form a first image (a portion of an overall graphic disposed on and spanning across at least two adjacent sequins in the array of sequins/overall graphic comprising preselected visual depictions) ([0046]). Similarly, the second surface (315b) can include a portion of a second image (a portion of an overall graphic), such that when the tiles are oriented with the second surface (315b) visible, the portions of the images shown on each individual tile combine to form a second image (a portion of an overall graphic disposed on and spanning across at least two adjacent sequins in the array of sequins/overall graphic comprising preselected visual depictions) ([0046]).
The limitation reciting “wherein each sequin in the array of sequins comprises a flexible surface to conform to a bendable contour of a flexible finished work” is indefinite for the reasons above. Collins teaches that the array of tiles (205; array of sequins) are comprised of plastic, wood, metal, cloth, ceramic or any other suitable material, further teaches that the array of tiles can be capable of rotating about one or more of the fibers of the tileweave fabric allowing the tiles to be oriented such that either surface is visible (Figure 2, 3A-D; [0033-0055, 0064]).
While the reference does not expressly teach that the tiles in the array of tiles have a conformable surface, Collins does teach that the tiles can be comprised of plastic, wood, metal, cloth, ceramic or any other suitable material (Figure 2, 3A-D; [0033-0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tiles comprised of metal, plastic or cloth would have a flexible surface and be capable of conforming to a bendable contour. One of ordinary skill in the art would be motivated to choose plastic or cloth for the tiles in the tile array based upon the desired properties and overall effect of the resultant tileweave pattern. 	
Regarding claim 6, Collins teaches all the limitations of claim 1 above, and while the reference teaches that each of the first surface (315a) and the second surface (315b) of each tile in the array of tiles (205; array of sequins) comprises and image portion from an overall image ([0046]), the reference does not expressly teach that the tiles comprise positioning information. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image portion displayed on the first surface and/or second surface to include any type of information, including positioning information, that would be helpful to the user to ensure the tiles of the tilewave fabric are in the correct order to form the first image and second image. 
Regarding claim 7, Collins teaches all the limitations of claim 1 above, and while Collins teaches that the tiles in the array of tiles (205; array of sequins) can be comprise of materials such as plastic, wood, metal, cloth, ceramic or any other suitable material ([0042]), the reference does not expressly teach that the at least one of the tiles comprised of the aforementioned materials is partially transparent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that, based upon the desired graphic image being displayed by the array of tiles, at least one of the tile could be comprised of a partially transparent material to convey the desired graphic image. 
Regarding claim 15, Collins teaches all the limitations of claim 1 above, and further teaches that each tiles in the array of tiles (205; array of sequins) comprises a notch to prevent the attachment (500) from moving relative to the tile ([0053]). 
Regarding claim 16, Collins teaches all the limitations of claim 1 above, and further teaches that each tiles in the array of tiles (205; array of sequins) comprises one or more holes through which the attachment (500) can pass in order to secure the tiles to the fibers of the fiber grid ([0053]). 



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Collins (US 2012/0045605) in view of Goodson (US 2012/0019771).
Regarding claims 4 and 5, Collins teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the tiles in the array of tiles (205; array of sequins, further comprises one or more lenticular lenses or a lensed display over the portions of the first and/or second images comprised on the tiles. 
Goodson teaches a variety of applications for integrating lenses and lens arrays into clothing to enhance or alter the appearance of the wearer (Abstract, Figure 5A-D, 6A-B, 7A-C, 8A-B, 9, 10; 0002, 0034-0035, 0043-0051]). Goodson teaches that the refractive properties of lenses can shift the apparent position of objects, making them appear closer, farther, larger or smaller than they really are, wherein the lens portions can be made from plastic, glass, composites, microfiber, or any suitable material having the combination of strength, weight, and refractive index able to produce the desired effect ([0034-0037]). Goodson teaches a variety of applications wherein lens arrays such as convex, concave, Fresnel, lenticular, prisms or portions thereover and incorporated into articles of clothing to alter the appearance of different parts of the wearer as shown in Figures Figure 5A-D, 6A-B, 7A-C, 8A-B, 9, 10 ([0044-0051]). 
As both Collins and Goodson teach fabric materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tiles in the array of tiles (205; array of sequins) of the tilewave fabric taught by Collins to include the lenses and lens arrays taught by Goodson to alter the appearance of the wearer of the fabric based upon the desired visual effects the wearer would like to achieve. 

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Collins (US 2012/0045605) in view of Mahoney (US 2009/00061123).
Regarding claims 10 and 21, Collins teaches all the limitations of claim 1 above, and while Collins teaches that the tiles in the array of tiles (205; array of sequins) can be comprise of materials such as plastic, wood, metal, cloth, ceramic or any other suitable material ([0042]), the reference does not expressly teach that at least one tile is comprised of a tactile friendly rubbery material. 
Mahoney teaches a ductile media for receiving an image thereon comprised of a ductile mesh and an elastomeric membrane fixed to at least the top side of the mesh, wherein the elastomeric membrane is a rubber material and is adapted to receive a printed image thereon (Abstract; [0015-0021, 0032-0035). The ductile media taught buy Mahoney can then be shaped either manually or by conventional embossing tools to create a three-dimensional image, wherein the shaping is reversible and can be shaped repeatedly without tearing, creasing or bunching ([0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ductile media taught by Mahoney as the material used in the tiles of the array of tiles (205; array of sequins) taught by Collins to create a three-dimensional effect that is reversible and shapeable as desired by the user. Furthermore, the word “tactile” means “perceptible by touch” (see https://www.merriam-webster.com/dictionary/tactile), and any material or fabric is inherently “tactile-friendly” as it is able to be perceptible by touch.

Response to Arguments
Response-Claim Objections
The previous objections to claims 10 and 11 are overcome by Applicants amendments to the claims in the response filed July 25, 2022. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to the claims in the response filed July 25, 2022.
The rejections of claims 2, 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are maintained in the above office action in light of the amendments made to the claims in the filed response for the reasons expressed above. With respect to claims 4 and 5, it remains unclear how the claimed “interlaced graphical content” recited by claim 4 and “at least one of interlaced graphical content and interlaced color content affixed thereto” recited by claim 5 is related to the “portion of overall graphic disposed on an spanning across at least two adjacent sequins” as required by claim 1. It is not clear if claims 4 and 5 are attempting to further limit the portion of an overall graphic present on the sequins as required by claim 1 or if claims 4 and 5 are recited a different/additional graphic content separate from the portion of an overall graphic required by claim 1. The structure of the claimed graphic of claim 4 in view of claim 1 and claim 5 in view of claims 1 are not clear.  

Response-Claim Rejections - 35 USC § 102 and 103
In light of the Applicants amendments in the response filed July 25, 2022, the previous rejections of claims 1, 8, 11, 15 and 16 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 2012/0045605) are now being applied as rejections under 35 USC § 103. 
The Applicant argues that Collins fails to teach the newly added amendment wherein “each sequin in the array of sequins comprises a flexible surface to conform to a bendable contour of a flexible finished work”, stating that the tile system of Collins would not function as required by the instant claims as the tiles of Collins are attached to flip over an axis that is parallel to the decorative surface. The instant invention is connected so that any pivoting that may occur is on an axis perpendicular to the surface so as to remain substantially flat to the surface of the flexible finished work. These arguments are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sequins connected so that any pivoting that may occur is on an axis perpendicular to the surface so as to remain substantially flat to the surface of the flexible finished work) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Collins further teaches that the tiles can be attached to the fibers of the fabric to allow the tile to rotate relative to one or more fibers to which the tile is attached, allowing the tile to be oriented such that either the first surface or the second surface is oriented away from the fibers, resulting in the tiles lying flat or substantially flat on the fibers or adjacent tiles ([0045, 0064]). The commonly accepted definition of “sequin” is “a small plate of shining metal or plastic used for ornamentation especially on clothing” (see https://www.merriam-webster.com/dictionary/sequin ).  Collins teaches that the tiles in the array of tiles (205; array of sequins) can be comprise of materials such as plastic, wood, metal, cloth, ceramic or any other suitable material ([0042]), wherein one of ordinary skill in the art would recognize that metal, plastic and cloth would or could comprise flexible surfaces and be capable of performing in the manner claimed. 
With respect to the combination of Collins and Mahoney, the Applicant argues that neither of the references teach a “suitable sequin material as set forth in Applicants claim and taught by his Applicant with examples of acrylic block co-polymer”. This argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sequin material of acrylic block co-polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The Applicant further argues that Mahoney does not teach that the material can be used for sequins, however, this argument is not persuasive. Both Collins and Mahoney teach printable media, wherein Mahoney teaches a ductile rubber material adapted to receive printed images, which can further be reversibly shaped to create three dimensional image (0015-0021,0032-0035]). It is maintained that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ductile media taught by Mahoney as the material used in the tiles of the array of tiles (205; array of sequins) taught by Collins to create a three-dimensional effect that is reversible and shapeable as desired by the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785